ON MOTION FOR REHEARING
PER CURIAM.
Appellant’s motion for rehearing is granted. However, we affirm the judgment and sentences imposed in all respects and reject all of appellant’s points on appeal, including his challenge to the constitutionality of section 893.13(1)(e), Florida Statutes (1987). State v. Burch, 545 So.2d 279 (Fla. 4th DCA 1989).
The mandate of this court is stayed pending disposition of Burch v. State, 558 So.2d 1 (Fla.1990), by the Supreme Court of Florida.
DOWNEY, LETTS and POLEN, JJ., concur.